Citation Nr: 1215624	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  05-30 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to an initial disability rating in excess of 10 percent for a scar on the right foot.

3.  Entitlement to a compensable disability rating for hearing loss prior to March 5, 2008.

4.  Entitlement to a disability rating in excess of 10 percent for hearing loss after March 5, 2008. 


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1960 to June 1963.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which continued a noncompensable disability rating for hearing loss and denied service connection for a left knee condition and a scar on the right foot; and a July 2009 rating decision from the Montgomery RO, which granted service connection for bilateral cholesteatomas, status post total ossicular replacement prosthesis, right, and mastoidectomy, left, assigning a noncompensable evaluation effective December 7, 1994, and a 10 percent evaluation effective January 22, 2003.  In February 2005, the Veteran submitted a notice of disagreement (NOD) with the December 2004 rating decision and subsequently perfected his appeal in September 2005.  

In October 2009, the Veteran filed an NOD with the initial ratings assigned for his bilateral cholesteatomas, status post total ossicular replacement prosthesis, right, and mastoidectomy, left.  However, he did not perfect this appeal following the issuance of an August 2011 statement of the case (SOC) nor has the issue been maintained as an issue on appeal and certified for appellate review.  Thus, this issue is not in appellate status and will not be addressed further herein.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (pursuant to 38 U.S.C.A. § 7105(a), the filing of an NOD initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a Substantive Appeal (VA Form 9) after an SOC is issued by VA).

In July 2009, the RO increased the Veteran's disability rating for hearing loss to 10 percent, effective March 5, 2008.  Because the RO did not assign the maximum disability rating possible, the appeal for a higher evaluation remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed an NOD as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  As such, the Board will address whether the Veteran is entitled to a compensable evaluation prior to March 5, 2008 and an evaluation in excess of 10 percent after March 5, 2008.  Therefore, this issue has been rephrased as shown above.  The Veteran is not prejudiced by such recharacterization of this issue.

In February 2010, the Veteran presented sworn testimony during a Travel Board hearing in Montgomery, Alabama, which was chaired by the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.  The Veteran was provided an adequate opportunity to present evidence at his hearing.  The issues on appeal were adequately explained to him and suggestions were provided as to the type of evidence necessary to substantiate his claims.  See 38 C.F.R. § 3.103(c) (2011).

In May 2010, the Board remanded the Veteran's claims of entitlement to service connection for a left knee disability and a right foot scar and increased ratings for hearing loss and bilateral cholesteatomas, status post total ossicular replacement prosthesis, right, and mastoidectomy, left, to the Montgomery RO for further evidentiary development, including sending the Veteran an SOC for the issue of entitlement to an increased initial rating for bilateral cholesteatomas, status post total ossicular replacement prosthesis, right, and mastoidectomy, left; obtaining outstanding VA treatment records, including an April 2004 report; and providing the Veteran with a VA examination for his right foot scar.  The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that in December 2011 the Veteran provided copies of VA treatment records dated in November 2011 without waiver of agency or original jurisdiction consideration.  While these records show he had undergone a myringotomy with tube placement, there is no indication of any decrease in hearing acuity nor has the Veteran asserted his hearing loss disability has worsened since his VA audiology examination in June 2010.  The Board finds the records are not pertinent to the issues addressed in this decision and that no further development as to these matters is required prior to appellate review.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).

A review of the record also reflects that the RO sent the Veteran an SOC on the issue of an increased initial rating for his bilateral cholesteatomas in August 2011.  As noted above, the Veteran did not submit a VA Form 9 in response to this SOC.  Additionally, the Veteran was afforded a VA examination for his right foot scar in July 2010.  Accordingly, all remand instructions issued by the Board have been complied with for the issues of service connection for a right foot scar and increased ratings for hearing loss and these matters are once again before the Board.

However, after reviewing the record, the Board finds that the RO has not complied fully with the May 2010 remand directives with regard to the Veteran's claim for service connection for a left knee disability, as discussed more fully below.  As such, this claim must be remanded yet again.  See Stegall, supra.

Following the Board's May 2010 remand, the RO granted service connection for a scar on the right foot, assigning a 10 percent evaluation effective July 23, 2004, in an August 2011 rating decision.  In September 2011, the Veteran submitted an NOD, disagreeing with the initial evaluation assigned for his right foot scar.  However, no SOC has been issued for this matter.  Because the filing of an NOD initiates appellate review, the claim for an increased initial rating for a scar on the right foot must be remanded for the preparation of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The issues of entitlement to service connection for a left knee disability and an increased initial rating for a scar on the right foot are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  Prior to March 5, 2008, the Veteran's right ear hearing loss had a Numeric Designation no higher than V as per Tables VI and VIA of the VA schedule of ratings; the Veteran's left ear hearing loss had a Numeric Designation no higher than I as per Table VI of the VA schedule of ratings.

2.  From March 5, 2008 to June 24, 2010, the Veteran's right ear hearing loss had a Numeric Designation no higher than VII as per Tables VI and VIA of the VA schedule of ratings; the Veteran's left ear hearing loss had a Numeric Designation no higher than IV as per Tables VI and VIA of the VA schedule of ratings.

3.  From June 25, 2010, the Veteran's right ear hearing loss had a Numeric Designation no higher than VI as per Tables VI and VIA of the VA schedule of ratings; the Veteran's left ear hearing loss had a Numeric Designation no higher than I as per Table VI of the VA schedule of ratings.



CONCLUSIONS OF LAW

1.  Prior to March 5, 2008, the criteria for a compensable disability rating for hearing loss have not been met.  38 U.S.C.A. § 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.16, 4.85, Diagnostic Code 6100 (2011).

2.  From March 5, 2008 to June 24, 2010, the criteria for a 20 percent disability rating for hearing loss, but no higher, have been met.  38 U.S.C.A. § 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.16, 4.85, Diagnostic Code 6100 (2011).

3.  From June 25, 2010 to the present, the criteria for a disability rating in excess of 10 percent for hearing loss have not been met.  38 U.S.C.A. § 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.16, 4.85, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Prior to initial adjudication of the Veteran's claim, a letter dated in September 2004 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio at 187.

Additionally, a letter dated in June 2010 informed the Veteran of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records, VA treatment records, and VA examination reports are in the file.  Private treatment records have been obtained to the extent possible.  The Veteran has not identified any additional private or other treatment records that he wishes for VA to obtain in association with his hearing loss claim.

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).

The RO provided the Veteran with VA audiological examinations in November 2004 and July 2010.  The examiners considered the Veteran's reported history and provided a thorough physical examination, including conducting the appropriate testing.  Additionally, the examiners noted the functional effects of the Veteran's hearing loss disability in compliance with Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  Therefore, the Board finds that the examinations of record are adequate for determining the disability ratings for the Veteran's hearing loss.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Additionally, there is no evidence indicating that there has been a material change in the severity of the Veteran's service-connected hearing loss since he was last examined.  See 38 C.F.R. § 3.327(a) (2011).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the claims, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claim

The Veteran has been assigned a noncompensable evaluation prior to March 5, 2008, and a 10 percent evaluation as of March 5, 2008 under Diagnostic Code 6100 for his service-connected hearing loss.  He seeks higher ratings.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2011).  

The veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2010).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The VA rating scheme for the evaluation of hearing loss provides ratings from noncompensable to 100 percent based on the results of controlled speech discrimination tests together with the results of puretone audiometry tests which average puretone thresholds at 1000, 2000, 3000 and 4000 Hertz.  See 38 C.F.R. § 4.85 (2011).  The evaluation of hearing impairment applies a formula which is essentially a mechanical application of the VA Schedule for Rating Disabilities to numeric designations after audiology evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Using Table VI in 38 C.F.R. § 4.85, the puretone average and speech recognition score are combined to give each ear a numeric designation for use on Table VII to determine the correct disability level.  Alternatively, Table VIA uses only the puretone averages to give each ear a numeric designation.

The regulations have two provisions for evaluating veterans with certain patterns of hearing impairment that cannot always be accurately assessed under § 4.85 because the speech discrimination test may not reflect the severity of communicative functioning that veterans experience.  See 64 Fed. Reg. 25203 (May 11, 1999).  38 C.F.R. § 4.86(a) provides that if puretone thresholds in the specified frequencies of 1000, 2000, 3000, and 4000 Hertz are each 55 decibels or more, an evaluation can be based either on Table VI or Table VIA, whichever results in a higher evaluation.  This provision corrects the fact that with a 55-decibel threshold level (the level at which speech becomes essentially inaudible) the high level of amplification needed to attempt to conduct a speech discrimination test would be painful to most people, and speech discrimination tests may therefore not be possible or reliable.  See 64 Fed. Reg. 25209 (May 11, 1999).  Additionally, 38 C.F.R. § 4.86(b) provides that if the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, an evaluation can be based on either Table VI or Table VIA, whichever results in a higher numeric designation, and that designation will then be elevated to the next higher Roman numeral.  This provision compensates for a pattern of hearing impairment that is an extreme handicap in the presence of any environmental noise, and a speech discrimination test conducted in a quiet room with amplification of sound does not always reflect the extent of impairment experienced in the ordinary environment.  In this case, there are five audiograms that meet VA criteria for rating hearing loss.  See VA treatment records, February 2005, March 2008, November 2008; VA examinations, November 2004, June 2010.  The Veteran's bilateral hearing loss does not meet the criteria for exceptional patterns of hearing loss under 38 C.F.R. § 4.86(b) at any time during the appeals period.  His right ear hearing loss does, however, meet the criteria for exceptional patterns of hearing under 38 C.F.R. § 4.86(a) for the November 2004, February 2005, November 2008, and June 2010 audiograms.  Additionally, his left ear hearing loss meets the criteria for exceptional patterns of hearing under 38 C.F.R. § 4.86(a) for the November 2008 audiogram.  With regard to the March 2008 VA audiogram, the Board notes that the full audiogram results are not available to determine whether the Veteran's bilateral hearing loss meets the criteria for exceptional patterns of hearing loss, only the puretone averages and speech discrimination scores.  However, as the Veteran's right ear hearing loss has consistently met the criteria under 38 C.F.R. § 4.86(a) and his left hearing loss met the criteria under 38 C.F.R. § 4.86(a) at the time of the November 2008 audiogram, just months after the March 2008 audiogram, the Board finds it is appropriate to afford the Veteran the full benefit of the doubt and presume that his bilateral hearing loss met the criteria for patterns of exceptional hearing loss under 38 C.F.R. § 4.86(a) at the time of the March 2008 VA audiogram.  As such, the Veteran's right ear hearing loss can be evaluated under Table VI or Table VIA for all of the audiograms and his left ear can be evaluated under Table VI or Table VIA for the March 2008 and November 2008 VA audiograms.  However, his left ear hearing loss may only be evaluated under Table VI for the November 2004, February 2005, and June 2010 audiometric results.  

The relevant regulations also specify that an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  See 38 C.F.R. § 4.85(a) (2011).

The medical evidence includes two private audiograms that do not conform to VA standards for evaluation of hearing impairment.  Specifically, the March 2008 and December 2008 private audiograms indicate that they utilize the W-22 speech discrimination test, not the Maryland CNC speech discrimination test.  As the regulation specifically states that examinations of hearing impairment must utilize the Maryland CNC test, these audiograms cannot be used to establish a higher disability rating for the Veteran's service-connected hearing loss.  

The Board notes that the Veteran has submitted personal statements and hearing testimony in support of his claim.  Although the Veteran, as a layperson, is competent to attest to the presence of symptoms of hearing loss, it is now well established that laypersons, without medical training, are not competent to relate those symptoms to a particular diagnosis.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994); Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence); see also 38 C.F.R. § 3.159 (a)(1) (2011) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  While he can describe what he experiences, he is not able to provide competent evidence as the audiometry or measured level of his hearing loss to support a higher disability rating.

The Veteran has been afforded two VA audiological examinations in association with his present claim.  Additionally, the VA treatment records include three private audiograms during the appeals period that meet the regulatory criteria for rating the Veteran's hearing loss.  The Veteran was first afforded a VA examination in November 2004.  At that time, the puretone thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
RIGHT
70
65
60
60
LEFT
50
35
40
50

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 92 percent in the left ear.  Puretone threshold averages were 63.75 decibels for the right ear and 43.75 decibels for the left ear.  The Veteran complained of greatest difficulty hearing when watching television and when talking to people.  According to 38 C.F.R. § 4.85, the right ear had a designation of V, based on Table VIA, and the left ear had a designation of I, based on Table VI.  The point where V and I intersect on Table VII indicates a disability rating of 0 percent.  

The Veteran was more recently examined in June 2010.  At that time, the puretone thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
RIGHT
75
75
75
80
LEFT
35
40
40
55

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 96 percent in the left ear.  Puretone threshold averages were 76.25 decibels for the right ear and 42.5 decibels for the left ear.  The Veteran complained of difficulty hearing in all settings.  According to 38 C.F.R. § 4.85, the right ear had a designation of VI, based on Table VIA, and the left ear had a designation of I, based on Table VI.  The point where VI and I intersect on Table VII indicates a disability rating of 0 percent.  

In addition to the VA examinations, the medical evidence includes three VA audiograms.  At the time of a February 2005 VA audiogram, the puretone thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
RIGHT
70
65
60
60
LEFT
50
35
40
50

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 92 percent in the left ear.  Puretone threshold averages were 63.75 decibels for the right ear and 43.75 decibels for the left ear.  According to 38 C.F.R. § 4.85, the right ear had a designation of V, based on Table VIA, and the left ear had a designation of I, based on Table VI.  The point where V and I intersect on Table VII indicates a disability rating of 0 percent.

At the time of a March 2008 VA audiology consultation, speech audiometry revealed speech recognition ability of 84 percent in the right ear and 96 percent in the left ear.  Puretone threshold averages were 78 decibels for the right ear and 58 decibels for the left ear.  The full report of puretone thresholds are not available for review.  According to 38 C.F.R. § 4.85, the right ear had a designation of VII and the left ear had a designation of IV, based on Table VIA.  The point where VII and IV intersect on Table VII indicates a disability rating of 20 percent.

At that time of a November 2008 VA audiogram, the puretone thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
RIGHT
75
70
75
80
LEFT
55
60
55
70

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 100 percent in the left ear.  Puretone threshold averages were 75 decibels for the right ear and 60 decibels for the left ear.  According to 38 C.F.R. § 4.85, the right ear had a designation of VI and the left ear had a designation of IV, based on Table VIA.  The point where IV and IV intersect on Table VII indicates a disability rating of 20 percent.

In light of the above findings, the Board finds that the Veteran's hearing loss did not warrant a compensable rating prior to the March 2008 VA audiogram.  As of the March 2008 VA audiogram, the Veteran's hearing loss warranted a 20 percent rating.  However, as of the June 2010 VA examination, the Veteran's hearing loss again did not warrant a compensable rating.  Although the Veteran's hearing loss does not meet the criteria for a compensable rating as of the June 2010 VA examination, the RO has already assigned him a 10 percent evaluation and the Board will not disturb this rating.  Therefore, in light of the medical evidence of record, the Board finds that a noncompensable rating is appropriate prior to March 5, 2008, that a 20 percent rating is warranted from March 5, 2008 to June 24, 2010, and a rating in excess of 10 percent rating is not warranted after June 25, 2010.

Additionally, the Board notes that there is no indication in the medical evidence of record that the Veteran's symptomatology warranted other than the disability ratings as set out above during the appeal period.  As such, assignment of additional staged ratings is not warranted.  See Hart, supra.

In reaching the above-stated conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to a compensable rating prior to March 5, 2008, a rating in excess of 20 percent from March 5, 2008, to June 24, 2010, and a rating in excess of 10 percent after June 25, 2010, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

The evidence of record does not identify any factors which may be considered to be exceptional or unusual with respect to the Veteran's service-connected hearing loss.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  His audiological testing results fall squarely within Table VI and Table VIA of the rating criteria for hearing loss.  The Board acknowledges that the VA examiners indicated that the Veteran had difficulty hearing while watching television or talking to people.  There is no competent evidence indicating such manifestations are indicative of an exceptional or unusual disability picture.

The Board notes that the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25,200 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veterans Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  Id.  

The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  See 59 Fed. Reg. 17,295 (April 12, 1994).  Accordingly, the Board finds that any functional impairment due to hearing loss with regard to speech discrimination is a disability picture that is considered in the current schedular rating criteria.  

In short, the evidence does not support the proposition that the Veteran's bilateral hearing loss presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2011).  Thus, referral of this issue to the appropriate VA officials for consideration of extraschedular evaluations is not warranted in this case.


ORDER

Entitlement to a compensable disability rating for hearing loss, prior to March 5, 2008, is denied.

Entitlement to a disability rating of 20 percent for hearing loss, from March 5, 2008, to June 24, 2010, is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a disability rating in excess of 10 percent for hearing loss after June 25, 2010, is denied.


REMAND

As noted above, there is no evidence in the claims file to indicate that the RO issued an SOC in response to the Veteran's NOD with the initial evaluation assigned for his service-connected scar on the right foot.  Therefore, the issue of entitlement to an initial evaluation in excess of 10 percent for a scar on the right foot must be remanded to the RO to issue an SOC.  See Manlincon, supra.

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claim of entitlement to service connection for a left knee disability.

The May 2010 Board remand directed the RO/AMC to obtain any outstanding VA treatment records relating to the Veteran's left knee disability, including those from the Montgomery VAMC Primary Care Clinic and Orthopedics, in particular, an April 2004 report of a magnetic resonance imaging (MRI) scan that was referenced by the July 2008 VA examiner.  Although the RO obtained updated VA treatment records, the record is negative for these specifically referenced earlier VA treatment records, including the April 2004 MRI.  Additionally, there is no indication that the RO attempted to obtain these specific records.  As the RO/AMC was directed to obtain these records and the claims file is negative for them or any finding of unavailability, the Board finds that, with regard to the Veteran's claim for service connection for a left knee disability, an additional development is required to comply with the May 2010 Board remand instructions.  See Stegall, supra.

Additionally, the Board notes that an October 2011 written brief presentation from the Veteran's representative indicates that the Veteran also contends his left knee disability is secondary to his service-connected bilateral pes planus.  However, the July 2008 VA examination report did not address whether the Veteran's left knee disability may be secondary to his service-connected bilateral foot disability.  As such, on remand, the Veteran should be afforded a new VA opinion/examination to address any possible relationship between his left knee disability and his bilateral pes planus.  See Barr, supra.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran and his representative with a statement of the case regarding his claim of entitlement to an initial rating in excess of 10 percent for a scar on the right foot.  They should be advised of the time period in which to perfect an appeal.  If the Veteran perfects an appeal for this issue, the case should then be returned to the Board for further appellate consideration.

2.  Attempt to obtain and associate with the claims file any outstanding VA treatment records relating to the Veteran's left knee disability, including those from the Montgomery VAMC Primary Care Clinic and Orthopedics and a specific request for the April 2004 MRI report referenced by the July 2008 VA examiner. 

If the RO/AMC is unable to secure the above-referenced VA treatment records, it must notify the Veteran and his representative and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts that it made to obtain those records; (c) describe any further action to be taken with respect to the claims; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.

3.  Following completion of the above, the Veteran's claims file should be returned to the July 2008 VA examiner.  He should review the entire claims file, including any updated VA treatment records, and note that a review was conducted in the examination report.  The examiner should address the likelihood that the Veteran's left knee disability may be etiologically related to service or was caused or aggravated (permanently increased in severity beyond the natural progression of the disorder) by his service-connected bilateral pes planus.  The Veteran may be recalled for examination if deemed necessary.

If the July 2008 examiner is unavailable, the Veteran must be scheduled for an examination with an appropriate examiner in order to determine the nature and etiology of his left knee disability.  All indicated studies should be performed.  The claims folder should be provided to the examiner for review of pertinent documents therein in connection with the examination, and the examination report should reflect that such a review was conducted.  The examiner should specifically comment on the July 2008 VA examination and the Veteran's contentions of continuous left knee symptoms since service.  An opinion should be provided as to the likelihood that the Veteran currently has a left knee disorder that may be etiologically related to service or was caused or aggravated (permanently increased in severity beyond the natural progression of the disorder) by his service-connected bilateral pes planus.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

4.  After completing the above actions and any other notification or development deemed necessary, the Veteran's claim of entitlement to service connection for a left knee disability should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2011).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



______________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


